Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-4 are drawn to a sales rotation system consistent of a software-as-a-service (SaaS) multi-tenant cloud computing platform, a sales rotation management cloud server, a sales rotation cloud database, a sales rotation queue management software application, and a sales representative user software application that runs on a mobile computing device with a function of shuffling and ordering a sales rotation queue. 
Claims 5-15 are drawn to detecting when a sales representative enters a product display and sales engagement area; triggering a request to add the sales representative to a sales rotation queue associated with the product display and sales engagement area; determining whether the sales representative is a member of any dealership sales team; assigning the sales representative to a particular dealership sales team when the sales representative is not a member of any dealership sales team; and adding the sales representative to the sales rotation queue associated with the product display and sales engagement area. Classified as G06Q10/063118 G01S1/68 G01S19/51 
These inventions are distinct each from the other because of the following reasons:
Inventions I, and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I and II have separate utility such as subcombination I defines “a sales rotation system” and subcombination II defines “detecting when a sales representative enters a product display and sales engagement area; triggering a request to add the sales representative to a sales rotation queue associated with the product display and sales engagement area; determining whether the sales representative is a member of any dealership sales team; assigning the sales representative to a particular dealership sales team when the sales representative is not a member of any dealership sales team; and adding the sales representative to the sales rotation queue associated with the product display and sales engagement area”. Group I and II are also in 2 different subclasses as Group I is shuffling and ordering a sales rotation queue and Group II is directed towards detecting when a sales representative enters a product display and sales engagement area; triggering a request to add the sales representative to a sales rotation queue associated with the product display and sales engagement area; determining whether the sales representative is a member of any dealership sales team; assigning the sales representative to a particular dealership sales team when the sales representative is not a member of any dealership sales team; and adding the sales representative to the sales rotation queue associated with the product display and sales engagement area.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Group I would require a unique text search. Group II would not be searched as above but would instead require a separate search that would require the use of references that won't be applicable to Group I.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traverses (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
An attempt to reach applicant’s representative (Mark Plager) by phone on January 21, 2022,  using the phone number provided to USPTO was unsuccessful. The Examiner left a message for the attorney.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.
                                                                                                                                                                                                    /ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623